ORDER OF SUSPENSION
On May 14,1990, the Report of the Disciplinary Board and Findings and Recommendations of the Hearing Panel recommending that James R. Britton be suspended from the practice of law in the state of North Dakota for a period of six (6) months were filed with this Court. Subsequently, on May 29, 1990, a Stipulation of discipline signed by Disciplinary Counsel and the Respondent was filed with a Petition requesting the Court to enter an order suspending James R. Britton from the practice of law for a period of six (6) months. Upon request of the Court, Disciplinary Counsel further explained the Stipulation for discipline in light of the Standards for Imposing Lawyer Sanctions.
After consideration, the Supreme Court approved the Stipulation, and
ORDERED, that the certificate of admission and license to practice law in the state of North Dakota of James R. Britton be suspended for a period of six (6) months effective September 1, 1990.
*772IT IS FURTHER ORDERED, that Brit-ton comply with the requirements of Rule 6.3 of the North Dakota Procedural Rules for Lawyer Disability and Discipline.
Reinstatement after the six month period of suspension will be automatic provided Britton complies with the provisions of Rule 4.5(B), North Dakota Procedural Rules for Lawyer Disability and Discipline.
RALPH J. ERICKSTAD, Chief Justice
GERALD W. VANDE WALLE, Justice
H.F. GIERKE III, Justice
HERBERT L. MESCHKE, Justice
LEVINE, J., was absent and did not participate.